BENSON, J.
(dissenting) : I concur in the principles of law stated in the syllabus and opinion, but accepting the petitioner’s own testimony of his treatment of his helpless wife, and her unfortunate child, the subject of this inquiry, given deliberately with full opportunity for explanation and extenuation, as true, I am constrained to agree with the findings of the district court and to dissent from the views of my associates.
A rehearsal of the testimony referred to would serve no good purpose, and is therefore omitted in this dissent. It is also omitted in the opinion.
In view of circumstances which have developed since the hearing in the' district court, the custody awarded there should be changed but not given to the petitioner.